DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, this claim is depend on claim 5, so the limitation that the conductor layers are formed inside the substrate is in conflict with claim 5.  Claim 5 recited the layers are formed on the substrate.
For continuing examination, the Examiner considers the claim is depend on claim 1 instead.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0205292 (hereafter Rogers).
Regarding claim 1, Rogers, at least as shown in figures 1-3, discloses an electromagnetic wave reducing structure including:
a first conductor layer and a second conductor layer facing to each other (such as layers 114/214 and 102/202 respectively as  shown in figs. 1-2 for example); and
a capacitor group (of capacitors 116 for example) constituted of a plurality of capacitors connected to the first conductor layer and the second conductor layer,
wherein every inter-capacitor interval between any one pair of the capacitors adjacent to each other in an in-plane first direction in a plane parallel to a surface that belongs to the first conductor layer and that faces the second conductor layer, and between any one pair of the capacitors adjacent to each other in a second direction that is a direction in the plane being substantially perpendicular to the first direction is substantially identical (fig. 3 for example), and
chip 240 in figure 2 for example) and not overlapping each other.
	Regarding claim 2, Rogers discloses the electromagnetic wave reducing structure according to claim 1, wherein "the plurality of" means two or three.
	Regarding claim 3, Rogers discloses the electromagnetic wave reducing structure according to claim 1, wherein the first conductor layer is a layer for supplying voltage to the circuit.
	Regarding claim 4, Rogers discloses the electromagnetic wave reducing structure according to any one of claim 1, wherein the second conductor layer is a layer for grounding the circuit.
	Regarding claim 5, Rogers discloses the electromagnetic wave reducing structure according to any one of claim 1, wherein the first conductor layer and the second conductor layer are formed on a substrate.
	Regarding claim 6, Rogers discloses the electromagnetic wave reducing structure according to claim 1, wherein the first conductor layer and the second conductor layer can be formed inside a substrate (see fig. 12).
	Regarding claim 7, Rogers discloses the electromagnetic wave reducing structure according to claim 5, wherein the capacitor group is formed along an edge (at 4 corners) of the substrate (see fig. 3 for example).
	Regarding claim 8, Rogers discloses the electromagnetic wave reducing structure according to claim 7, wherein a plurality of the circuits are assumed to be installed, and the arrays are formed between respective assumed positions of the note:  the open region in each group of capacitors are for accommodating chips/electronic device; see par. 48).
	Regarding claim 9, Rogers discloses the electromagnetic wave reducing structure according to claim 5, wherein the capacitor group can be formed on an almost entire surface of the substrate (see fig. 8, 13, 21 for example).
	Regarding claim 14, Rogers discloses the electromagnetic wave reducing structure according to any one of claim 1, further comprising the circuit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers.
	Regarding claim 10-11 and 13, Rogers discloses the electromagnetic wave reducing structure according to any one of claim 1, except wherein an area of the first 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein an area of the first conductor layer is in a vicinity of 5625 square millimeters, or wherein the first conductor layer is approximately a 75-millimeter square, or wherein an interval between the first conductor layer and the second conductor layer is approximately 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 12, Rogers discloses the electromagnetic wave reducing structure according to any one of claim 1, wherein the capacitor inherently forms a series circuit of capacitance, an inductor and a resistance, except the capacitance of approximately 0.1 µF, the inductor of approximately 0.35 nH, and the resistance of approximately 19.4 mΩ.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have the capacitance of approximately 0.1 µF, the inductor of approximately 0.35 nH, and the resistance of approximately 19.4 mΩ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HOA C NGUYEN/Primary Examiner, Art Unit 2847